UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7934



ANSON D. LOONEY,

                                           Petitioner - Appellant,

          versus


LARRY W. JARVIS, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-290-7)


Submitted: May 18, 2006                        Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anson D. Looney, Appellant Pro Se. Susan Lee Parrish, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anson Looney seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2000) petition on the ground that

it was untimely.      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c) (2000).     A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find the

district    court’s   assessment   of   his   constitutional   claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are likewise debatable.            See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Looney

has not shown error in the district court’s dispositive procedural

ruling.    Accordingly, we deny Looney’s motion for a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                   - 2 -